Broyles, O. J.
1. Where an action in trover was brought by the grower of certain cotton to recover the cotton or the value thereof from one who without notice and in good faith had purchased the cotton at the market price from a cotton factor of good standing who at the time of the sale was in possession of the cotton, and where upon the trial the undisputed evidence disclosed the foregoing facts and also that, under the universal custom in. the cotton trade, a cotton factor was recognized and dealt with as having the authority to sell all cotton in his possession and to pass a valid title thereto to the purchaser, and that it was not incumbent upon the purchaser to make any inquiries or investigation as to the factor’s authority to sell the cotton, the verdict in favor of the defendant was demanded. This is true although the grower of the cotton may have been ignorant of the above'-stated custom of the cotton trade, and although he may have believed he was sending *761liis cotton to a warehouseman and not to a factor, and although he may have shipped the cotton to the factor’s warehouse (the undisputed evidence disclosing that all cotton factors had warehouses in which cotton sent to them was stored until sold) for the purpose of storage only and so instructed the factor, and although the factor may have wrongfully and fraudulently violated such instructions. “A title obtained by fraud, though voidable in the vendee, will be protected in a bona fide purchaser without notice.” Civil Code (1910), §§ 4119, 4120; Rosser v. Darden, 82 Ga. 219 (7 S. E. 919, 14 Am. St. R. 152); Willingham v. McGuffin, 18 Ga. App. 658 (90 S. E. 356), and cit.
Decided May 11, 1927.
Paul T. Chance, for plaintiff.
Hull, Barrett & Willingham, for defendant.
2. The' verdict being demanded by the evidence, the alleged errors in the charge of the court are immaterial.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.